Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 1 of 25 PageID: 1



Javier L. Merino
DannLaw
372 Kinderkamack Road, Suite 5
Westwood, NJ 07675
Telephone: (216) 373-0539
Facsimile: (216) 373-0536
notices@dannlaw.com

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

CHRISTIAN VANDER VLIET,                            Case No.:

               Plaintiff,                          Judge:

       vs.                                         COMPLAINT FOR DAMAGES

NEWREZ, LLC D/B/A SHELLPOINT                       JURY DEMAND ENDORSED HEREON
MORTGAGE SERVICING; SERVIS ONE,
INC. D/B/A BSI FINANCIAL SERVICES,

               Defendants.

       Plaintiff Christian Vander Vliet (“Plaintiff” or “Vander Vliet”), by and through counsel,

states as follows for his Complaint against Defendants Newrez, LLC d/b/a Shellpoint Mortgage

Servicing, LLC (“Shellpoint”) and Servis One, Inc., d/b/a BSI Financial Services (“BSI”)

(collectively, “Defendants”):

                  WHY VANDER VLIET IS FILING THIS COMPLAINT

       1.      Shellpoint engaged in unconscionable conduct by breaching Vander Vliet’s trial

period plan which forced an imminent sheriff’s sale on his home and caused him ascertainable

financial loss. BSI engaged in conduct perpetuating Shellpoint’s mistakes and failed to the

minimal standards of conduct for mortgage servicers which caused Vander Vliet great financial

damage, humiliation, suffering, stress, and emotional distress, further damage to his credit
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 2 of 25 PageID: 2



standing. Defendants’ conduct further forced Vander Vliet to incur attorneys’ fees, all of which

will appear more fully, ​infra.​

                            PARTIES, JURISDICTION, AND VENUE

        2.      Vander Vliet is the owner of real property and improvements thereon located at

and commonly known as 109 Willshire Dr., Tinton Falls, NJ 07724 (the “Home”).

        3.      Vander Vliet currently maintains the Home as his primary, principal residence,

and has so maintained the Home for all times relevant to these allegations.

        4.      BSI is the current servicer of a note (the “Note”) and mortgage on the Home that

allegedly secures the Note (the “Mortgage”) (collectively, the “Loan”). A copy of the Loan is

attached as ​Composite Exhibit 1​.

        5.      Shellpoint is the predecessor servicer of the Loan and serviced the Loan at all

times relevant to these allegations prior to the transfer of servicing rights to BSI.

        6.      Vander Vliet obtained the Loan for household purposes, namely the purchase of

the Property that he occupied as his primary residence.

        7.      Shellpoint is doing business in the State of New Jersey as a business entity

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C.

§1692a(6).

        8.      BSI is doing business in the State of New Jersey as a business entity operating as

a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §1692a(6).

        9.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises

under the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), the Real Estate




                                                 -2-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 3 of 25 PageID: 3



Settlement Procedures Act, 12 U.S.C. §§ 2601, ​et seq. (RESPA), and the Fair Debt Collection

Practices Act, 15 U.S.C 1692, et seq. (FDCPA”).

        10.     This action is filed to enforce regulations promulgated by the Consumer Finance

Protection Bureau (CFPB) that became effective on January 10, 2014, specifically, 12 C.F.R. §

1024.1, ​et seq.​ of Regulation X.

        11.     This action also arises out of Shellpoint’s and BSI’s violations of the FDCPA.

        12.     This Complaint is filed to enforce regulations promulgated by the Consumer

Financial Protection Bureau (CFPB) that became effective on January 10, 2014, specifically, 12

C.F.R. § 1024.1, ​et seq.​ of Regulation X.

        13.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Vander Vliet

maintains the Property and resides within this District, Defendants each do business within this

District, and the conduct giving rise to the causes of action in this Complaint, ​infra,​ occurred

primarily within this District.

                                     SUMMARY OF CLAIMS

        14.     Congress enacted the FDCPA to prohibit the “[u]se of abusive, deceptive, and

unfair debt collection practices.” 15 U.S.C § 1692(a).

        15.     Vander Vliet asserts a claim for relief against Shellpoint and BSI for breaches of

the specific rules under the FDCPA as set forth, ​infra​.

        16.     Vander Vliet has a private right of action under the FDCPA pursuant to 15 U.S.C.

§ 1692k(a) for the claimed breaches and such action provides for remedies including actual

damages, statutory damages, and attorneys’ fees and costs




                                                 -3-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 4 of 25 PageID: 4



         17.    In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376

(2010)

         18.    Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14,

2013), which became effective on January 10, 2014.

         19.    The Loan is a “federally related mortgage loan” as that term is defined by 12

C.F.R. § 1024.2(b).

         20.    Shellpoint is subject to the aforesaid regulations and does not qualify for the

exemption for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4).

         21.    Shellpoint is not a “qualified lender”, as defined in 12 C.F.R. § 617.700.

         22.    Vander Vliet asserts claims for relief against Shellpoint for breaches of the

specific rules under Regulation X as set forth, ​infra​.

         23.    Vander Vliet has a private right of action under RESPA pursuant to 12 U.S.C. §

2605(f) for the claimed breaches and such actions provide for remedies including actual

damages, costs, statutory damages, and attorneys’ fees.

         24.    Vander Vliet also assert common law claims against Shellpoint and BSI for

breach of contract and breach of the duty of good faith and fair dealing.

         25.    Additionally, Vander Vliet assert statutory claims for violations of the New Jersey

Consumer Fraud Act, N.J.S.A. § 56:8-2 (“CFA”) against Shellpoint.

                                   FACTUAL BACKGROUND




                                                  -4-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 5 of 25 PageID: 5



        26.     During 2019, Vander Vliet experienced income-related hardships and applied for

a loan modification through Shellpoint.

        27.     On February 17, 2019, Tiffiny Gist (“Gist”), a loss mitigation specialist for

Shellpoint, advised Vander Vliet, through email correspondence, to “[m]ake your Trial or

Repayment plan payment on our automated system online.” A copy of the email chain is

attached as ​Exhibit 2​.

        28.     This email was the first time Shellpoint advised Vander Vliet that he was

approved for a loan modification trial period plan (the “TPP”). However, Shellpoint’s email

failed to provide Vander Vliet with any details about the terms of the TPP, including the amount

of the TPP payment, the due dates for the payment, and whether a signed agreement was

required.

        29.     On February 18, 2019, Vander Vliet responded to Gist and requested details

concerning the amount of the TPP payments, the due dates for the TPP payments, and a copy of

the TPP. ​See Exhibit 2​.

        30.     A few hours later, Gist responded, alleging that Shellpoint mailed out the TPP

letter on January 14, 2019, and Vander Vliet’s first TPP payment was due 2/1/19 in the amount

of $2,410.78. Nonetheless, she advised Vander Vliet that “I can still accept payment with no late

fees for this month. There is no paperwork to sign until after your trial is complete...Please call to

make your payment or you may go online to our website and make payment as well.” ​See Exhibit

2​.

        31.     On or about February 20, 2019, Vander Vliet contacted Shellpoint to make his

first payment under the TPP in the amount of $2,410.78. During this call, Vander Vliet provided




                                                 -5-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 6 of 25 PageID: 6



specific instructions to Shellpoint to withdraw the payment from a joint Wells Fargo Checking

Account he shares with his father, Guy Vander Vliet (the “Joint Account”) and otherwise

instructed Shellpoint to withdraw $2,410.78 from the Joint Account as opposed to the default

account Vander Vliet had on file with Shellpoint.. Shellpoint provided Vander Vliet with

confirmation number 417752 for this payment.

        32.       Upon information and belief, Shellpoint attempted to process the payment out of

the default bank account instead of the Joint Account despite Vander Vliet’s instructions, as

demonstrated by Shellpoint’s transaction history showing the February 20, 2019 payment was

rejected NSF. A copy of Shellpoint’s transaction history is attached as ​Exhibit 3​.

        33.       Shellpoint’s mishandling of the payment is further evidenced by the Joint

Account bank statement which reveals that as of February 20, 2019, the Joint Account had

sufficient funds to process the February 2019 TPP $2,410.78 payment. A copy of the statement is

attached as ​Exhibit 4.​

        34.       Through correspondence dated March 19, 2019, Shellpoint advised Vander Vliet

that his February 2019 TPP payment was rejected because“[we] have been notified of a returned

item from your financial institution in the amount of $2,237.60”. A copy of the notice is attached

as ​Exhibit 5​.

        35.       Thereafter, Shellpoint advised Vander Vliet that the old TPP was rejected and

also told him that he was required to submit supporting documents in order to obtain a new trial

period plan.




                                                -6-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 7 of 25 PageID: 7



        36.        Accordingly, on or about April 7, 2019, Vander Vliet submitted a new loss

mitigation application to Shellpoint via facsimile. A copy of the cover letter is attached as

Exhibit 6.​

        37.        On or about April 16, 2019, Lucy Brooks, a Loss Mitigation Specialist at

Shellpoint (“Brooks”), sent email correspondence to Vander Vliet confirming receipt of the April

7, 2019 submission and requesting various documents for Shellpoint to complete its review of

the submission. A copy of the email is attached as ​Exhibit 7​.

        38.        On or about April 23, 2019, Brooks sent email correspondence to Vander Vliet

re-confirming the documents requested by and through the April 23, 2019 email submission. A

copy of the email is attached as ​Exhibit 8.​

        39.        On or about April 26, 2019, Vander Vliet submitted, via facsimile, the documents

Shellpoint requested by and through their April 16 and April 23 emails. A copy of the fax

confirmation and cover letter is attached as ​Exhibit 9.​

        40.        On May 18, 2019, Shellpoint sent Vander Vliet email correspondence with the

subject line “Payment Alert for April” and advising him “We recently approved you for a loss

mitigation plan and would like to remind you of your payment.” A copy of the email is attached

as ​Exhibit 10.​

        41.        At no point between April 7, 2019 and May 18, 2019 did Shellpoint send Vander

Vliet correspondence advising him he was approved for a loan modification trial period plan.

        42.        Confused, Vander Vliet sent Brooks email correspondence on May 20, 2019,

asking Shellpoint to clarify the terms of the trial plan and instructions for payment. A copy of the

email is attached as ​Exhibit 11.​




                                                  -7-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 8 of 25 PageID: 8



        43.     On May 21, 2019, Brooks responded to Vander Vliet’s email correspondence and

claimed “[y]ou had been approved four different times for Trial Payments. All failed: you never

made one payment. The last plan was in April. The letter you received was solicitation to

preserve your home. On 5/14 a Denial Letter was generated to go out to you. I am sorry. Maybe

we need to look at another option.” ​See Exhibit 11.​

        44.     On May 30, 2019, Vander Vliet sent correspondence to Brooks via facsimile,

outlining his frustrations with Shellpoint’s multiple trial period plan mistakes. A copy of the

letter is attached as ​Exhibit 12​.

        45.     Instead of correcting their mistakes, Shellpoint proceeded to schedule a

foreclosure auction on Vander Vliet’s home for August 5, 2019. A copy of the sheriff’s sale

docket is attached as ​Exhibit 13.​

        46.     Left with no choice, Vander Vliet retained counsel to gather information

regarding Shellpoint’s mistakes and file the instant suit to remedy them.

        47.     On or about July 8, 2019, Vander Vliet, through counsel, sent correspondence to

Shellpoint captioned “Request for Information Pursuant to 12 C.F.R. § ​1024.36” (the “RFI”) via

U.S. Certified Mail [Tracking No.: 7018 2290 0000 9611 6107]. A copy of the RFI is attached as

Exhibit 14.​

        48.     Vander Vliet sent the RFI to the address designated by Shellpoint for the receipt

of such notices pursuant to 12 C.F.R. § 1024.36(b) (the “Shellpoint Address”).

        49.     Through the RFI, Vander Vliet sought various documents and information related

to the servicing of his account. ​See Exhibit 14.​




                                                     -8-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 9 of 25 PageID: 9



        50.     According to USPS Tracking, Shellpoint received the RFI at the Shellpoint

Address on July 15, 2019. A copy of the USPS Tracking information is attached as ​Exhibit 15​.

        51.     Through correspondence dated July 26, 2019, Shellpoint responded to the RFI

(the “RFI Response”). However, the RFI was materially deficient in that Shellpoint failed to

provide a number of the items requested by and through the RFI. A copy of Shellpoint’s

response is attached as ​Exhibit 16.​

        52.     Accordingly, on or about August 20, 2019, Vander Vliet, through counsel, sent

Shellpoint correspondence captioned “Notice of error pursuant to 12 C.F.R. §1024.35(b)(11) for

failure to properly respond to a request for information in compliance with 12 C.F.R. §1024.36”

(the “NOE”). A copy of the NOE is attached as ​Exhibit 17.​

        53.     Vander Vliet sent the NOE via USPS Certified Mail [Tracking No. 7018 2290

0000 9611 6534]. A copy of the USPS Tracking is attached as ​Exhibit 18.​

        54.     Through the NOE, Vander Vliet advised Shellpoint that the RFI Response was

materially deficient in that it failed to provide numerous items requested by and through the RFI

which are directly related to the servicing of the Loan.

        55.     On or about August 27, 2019, the servicing of the Loan transferred from

Shellpoint to BSI. A copy of the servicing transfer notice is attached as ​Exhibit 19​.

        56.     Due to Shellpoint’s actions in breaching the TPP and scheduling the sheriff’s sale

on Vander Vliet’s home, Vander Vliet was forced to use both of his statutory adjournments at a

cost of $28.00 per adjournment to adjourn the sheriff’s sale from August 5, 2019 to September

30, 2019. Presently, BSI seeks to cause Vander Vliet’s home to be sold at auction on September

30, 2019. ​See Exhibit 13.​




                                                 -9-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 10 of 25 PageID: 10



                       IMPACT AND DAMAGE TO VANDER VLIET

       57.      Shellpoint’s actions in failing to honor the TPP terms caused Vander Vliet to

incur additional attorneys’ fees and costs in defending the foreclosure and otherwise attempting

to obtain information and correct errors.

       58.      Shellpoint directly and proximately caused the following damage to Vander Vliet:

             A. The lost opportunity to save his home by paying the TPP and entering into a

                permanent modification;

             B. He had to retain and pay legal counsel to assist in preventing Defendants from

                conducting the sheriff’s sale and submit the RFI and NOE to Shellpoint and pay

                postage costs for the mailing of the RFI and NOE;

             C. Extreme emotional distress directly and proximately caused by Shellpoint’s

                actions in failing to honor the TPP.

       59.      BSI’s actions in perpetuating Shellpoint’s failures by also failing to honor the TPP

terms and taking actions to advance the foreclosure auction caused Vander Vliet to incur

additional attorneys’ fees and costs in defending the foreclosure and otherwise attempting to

obtain information and correct errors.

       60.      BSI directly and proximately caused the following damages to Vander Vliet:

             A. The lost opportunity of saving his home by paying theTPP and entering into a

                permanent modification of his loan; and

             B. Extreme emotional distress directly and proximately caused by Shellpoint’s

                actions in failing to honor the TPP.




                                                -10-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 11 of 25 PageID: 11



       61.     Throughout this entire ordeal, Vander Vliet has simply wanted the benefit of a

permanent loan modification and to resume making timely, proper payments on the Loan in

order to begin to rehabilitate his credit, and most importantly, retain his Home.

  PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY SHELLPOINT

       62.     Shellpoint’s actions are part of a pattern and practice of behavior in violation of

Vander Vliet’s rights and in abdication and contravention of Shellpoint’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       63.     At the time of the filing of this Complaint, Shellpoint Partners, LLC, Shellpoint’s

parent company, has had more than Five Hundred Eighty-Four (584) consumer complaints

lodged against it nationally, specifically concerning the issue identified on the CFPB’s consumer

complaint database as “loan modification, collection, foreclosure” related to mortgages. Each

such complaint is filed and cataloged in the CFPB’s publicly accessible online database.

(http://www.consumerfinance.gov/complaint database/)

                                COUNT ONE: AGAINST BOTH
                                  BREACH OF CONTRACT

       64.     Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       65.     The TPP is a contract between Vander Vliet and Shellpoint. ​See Exhibit #.​

       66.     Shellpoint breached the TPP by failing to properly process Vander Vliet’s

February 2019 TPP payment. ​See Exhibits 2, 3, 4​.

       67.     Vander Vliet dutifully performed his obligations pursuant to the TPP by timely

calling in and making his first TPP payment.​ See Exhibits 2, 3, 4​.




                                                -11-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 12 of 25 PageID: 12



       68.      Shellpoint has breached the contract in bad faith. This is evidenced by the fact

that Shellpoint first failed to timely send Vander Vliet a written copy of the TPP then thereafter

refused to properly process his February 2019 TPP Payment.

       69.      As pled, ​supra,​ Vander Vliet has been harmed by, and continues to suffer from

harm resulting from Shellpoint’s breaches of the TPP by refusing to honor the terms of the

agreement, taking away an opportunity for Vander Vliet to obtain a permanent loan

modification.

       70.      Vander Vliet was forced to retain counsel to aid in enforcing the agreement

reached under the TPP, including incurring attorneys’ fees and postage costs in preparing and

mailing the RFI and NOE.

       71.      In addition, Shellpoint’s intentional and outrageous conduct has caused Vander

Vliet to suffer extreme emotional distress driven by the fear that he might be forced to leave the

Home, which has resulted in loss of sleep, anxiety, depression, embarrassment, and other

significant emotional distress.

       72.      Vander Vliet’s extreme emotional distress is a foreseeable result of Shellpoint’s

breaches of the TPP.

       73.      As a result of Shellpoint’s actions, Shellpoint is liable to Vander Vliet for actual

damages and specific performance of the TPP.

                   COUNT TWO: AGAINST SHELLPOINT
      VIOLATION OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

       74.      Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.




                                                -12-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 13 of 25 PageID: 13



        75.     Shellpoint was in privity of contract with Vander Vliet, through the Loan and

TPP, and as such was obligated by contract and common law to act in good faith and to deal

fairly with Vander Vliet. ​See​ ​Exhibit 2​.

        76.     The purpose of the covenant of good faith and fair dealing is to guarantee that the

parties remain committed to the intended and agreed upon expectations of the parties in their

performance.

        77.     Shellpoint as breached this duty by failing to honor the terms of the TPP and

refusing to properly process Vander Vliet’s TPP payments.

        78.     Shellpoint has acted in bad faith, dishonestly, and with an improper motive to

injure the rights of Vander Vliet.

        79.     Due to Shellpoint’s conduct, Vander Vliet has suffered actual damages, including

but not limited to, legal fees and expenses to retain counsel to prepare the RFI and NOE, and to

ultimately to prepare, file, and prosecute this case to remedy Shellpoint’s wrongful conduct.

        80.     Vander Vliet has suffered, and continue to suffer, significant damages including

other legal expenses, other economic loss, as well as anxiety, loss of sleep, and emotional and

mental distress.

        81.     As a result of Shellpoint’s actions, Shellpoint is liable to Vander Vliet for specific

performance of the TPP.

                    COUNT THREE: AGAINST SHELLPOINT
         VIOLATION OF N.J.S.A § 56:8-2, THE CONSUMER FRAUD ACT (CFA)

        82.     Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

        83.     The CFA prohibits:



                                                -13-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 14 of 25 PageID: 14



                The act, use or employment by any person of any unconscionable
                commercial practice, deception, fraud, false pretense, false
                promise, misrepresentation, or the knowing concealment,
                suppression, or omission of any material fact with intent that others
                rely upon such concealment, suppression or omission, in
                connection with the sale or advertisement of any merchandise or
                real estate...

N.J.S.A. § 56:8-2.

          84.   In the operation of its business, Shellpoint has engaged in the use of

unconscionable commercial practices, as described, ​supra.​

          85.   Each unconscionable practice, false promise, misrepresentation and/or knowing

omission of material fact by Shellpoint described, ​supra,​ constitutes a separate violation under

the CFA.

          86.   Vander Vliet is a “person” as defined by N.J.S.A. § 56:8-1(d) as he is a natural

person.

          87.   Shellpoint is a “person” as defined by N.J.S.A. § 56:8-1(d) because Shellpoint is a

partnership, corporation, company, trust, business entity, or business association.

          88.   Vander Vliet, relying on the express terms of the TPP, complied with all the

obligations as required by those agreements by instructing Shellpoint to withdraw the initial

payment. ​See Exhibits 2, 3, 4.​

          89.   Despite Vander Vliet having complied with the terms of the TPP, Shellpoint has

refused to honor the TPP.

          90.   Shellpoint’s       refusals   to   honor   the   TPP   constitute   false   promises,

misrepresentations, and/or unconscionable acts under the CFA.




                                                   -14-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 15 of 25 PageID: 15



       91.     Shellpoint’s actions in intentionally advancing the Foreclosure Matter while

failing to implement the TPP constitute false promises, misrepresentations, and/or

unconscionable acts under the CFA.

       92.     Shellpoint’s unconscionable commercial practices have caused Vander Vliet the

following ascertainable losses:

               A. He had to retain and pay legal counsel to contest the Foreclosure Matter and

                   submit the RFI and NOE to Shellpoint and pay the postage cost of the RFI and

                   NOE;

               B. He suffered extreme emotional distress directly and proximately caused by

                   Shellpoint’s actions in failing to implement the TPP; and

               C. The lost opportunity of saving his home through a permanent loan

                   modification.

                  COUNT FOUR: AGAINST SHELLPOINT
    VIOLATION OF 12 C.F.R 1024.36 (FAILURE TO PROPERLY RESPOND TO A
                      REQUEST FOR INFORMATION)

       93.     Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       94.     12 C.F.R. § 1024.36(a) provides:

               A servicer shall comply with the requirements of this section for
               any written request for information from a borrower that includes
               the name of the borrower, information that enables the servicer to
               identify the borrower’s mortgage loan account, and states the
               information the borrower is requesting with respect to the
               borrower’s mortgage loan.




                                                -15-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 16 of 25 PageID: 16



       95.     Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the information request is

submitted by an agent of the borrower.”

       96.     12 C.F.R. §1024.36(d)(1) provides that a servicer must respond to a request for

information by either “[p]roviding the borrower with the requested information and contact

information, including a telephone number, for further assistance in writing” or “[c]onducting a

reasonable search for the requested information and providing the borrower with a written

notification that states that the servicer has determined that the requested information is not

available to the servicer, provides the basis for the servicer’s determination, and provides contact

information, including a telephone number, for further assistance.”

       97.     Furthermore, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

               A servicer must comply with the requirements of paragraph (d)(1)
               of this section:
                   (A) Not later than 10 days (excluding legal public holidays,
                        Saturdays, and Sundays) after the servicer receives an
                        information request for the identity of, and address or other
                        relevant contact information for, the owner or assignee of a
                        mortgage loan; and
                   (B) For all other requests for information, not later than 30 days
                        (excluding legal public holidays, Saturdays, and Sundays)
                        after the servicer receives the information request.

       98.     Vander Vliet sent the RFI to the Shellpoint Address.

       99.     Shellpoint received the RFI on July 15, 2019. ​See Exhibit 15.​

       100.    The RFI constituted a request for information pursuant to ​12 C.F.R. § 1024.36 as

it contained a request for information relating to the servicing of the Loan. ​See Exhibit 14​.

       101.    Through the RFI, Vander Vliet requested of Shellpoint:

               1. An exact reproduction of the life of loan mortgage transaction
                  history for this loan from the contract system of record from


                                                 -16-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 17 of 25 PageID: 17



                  your electronic software program for this loan. For purposes of
                  identification, the life of loan transaction history means any
                  software program or system by which the servicer records the
                  current mortgage balance, the receipt of all payments, the
                  assessment of any late fees or charges, and the recording of any
                  corporate advances for any fees or charges including but not
                  limited to property inspection fees, broker price opinion fees,
                  legal fees, escrow fees, processing fees, technology fees, or any
                  other collateral charge. Also, to the extent this life of loan
                  transaction history includes in numeric or alpha-numeric codes,
                  please attach a complete list of all such codes and state in plain
                  English a short description for each such code.
            2.    Copies of any and all servicing notes related to your servicing
                  of the above-referenced mortgage loan from July 1, 2017.
            3.   Copies of any and all broker’s price opinions you performed or
                  otherwise obtained for the above-referenced property in
                  relation to the above-referenced mortgage loan.
            4.    A true and accurate copy of the original note related to the
                  above-referenced mortgage loan.
            5.    A detailed copy of your last two (2) analyses of the escrow
                  account of the mortgage.
            6.    A copy of an accurate and up-to-date reinstatement quote
                  and/or reinstatement letter showing the exact amount needed to
                  cure any default or delinquency on the above-referenced loan
                  as well as a date through which such amount is to remain good
                  and valid.
            7.    Each date upon which you received a loss mitigation
                  application, whether complete or incomplete, from the
                  Borrower regarding the Loan from January 10, 2014 to the
                  present. Please note that, pursuant to 12 C.F.R. §
                  1024.41(b)(1), a “complete loss mitigation application” is
                  defined as “an application in connection with which a servicer
                  has received all the information that the servicer requires from
                  a borrower in evaluating applications for the loss mitigation
                  options available to the borrower.
            8.    A copy of any written correspondence that you sent to the
                  Borrower pursuant to or otherwise in compliance with 12
                  C.F.R. § 1024.41(b)(2)(i)(B) regarding the Loan from January
                  10, 2014 to the present. In other words, please provide a copy
                  of any written correspondence you sent to the Borrower
                  notifying the Borrower as to whether any submitted loss
                  mitigation application was complete or incomplete, and if
                  incomplete, stating what documentation and/or information
                  was necessary to complete such application.



                                              -17-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 18 of 25 PageID: 18



               9. A copy of any written correspondence that you sent to the
                   Borrower pursuant to or otherwise in compliance with 12
                   C.F.R. § 1024.41(c)(1)(ii) regarding the Loan from January 10,
                   2014 to the present. In other words, please provide a copy of
                   any written correspondence you sent to the Borrower notifying
                   the Borrower as to which loss mitigation options, if any, you
                   would offer the Borrower on behalf of the owner or assignee of
                   the mortgage.
               10. A copy of all trial period payment plans, loan modification
                   agreements, or loss mitigation agreements otherwise that you
                   have offered to the Borrower, regardless of whether they were
                   accepted or rejected by the Borrower.
               11. Each date upon which you received an executed loss mitigation
                   agreement from the Borrower regarding the Loan from January
                   10, 2014 to the present.
               12. Each date upon which you received or otherwise came into
                   possession of an appeal of loss mitigation eligibility from the
                   Borrower regarding the Loan from January 10, 2014 to the
                   present.
               13. A copy of any written correspondence that you sent to the
                   Borrower pursuant to or otherwise in compliance with 12
                   C.F.R. § 1024.41(h)(4) regarding the Loan from January 10,
                   2014 to the present. In other words, provide a copy of any
                   written correspondence you sent to the Borrower stating your
                   determination of whether you would offer the Borrower a loss
                   mitigation option based upon an appeal of your denial of the
                   Borrower’s eligibility for any loss mitigation option.

        102.   Shellpoint sent correspondence in response to the RFI dated July 26, 2019. ​See

Exhibit 16​.

        103.   The RFI Response failed to provide the following information requested in the

RFI:

               2. Copies of any and all servicing notes related to your servicing
                     of the above-referenced mortgage loan from July 1, 2017.
               3. Copies of any and all broker’s price opinions you performed or
                     otherwise obtained for the above-referenced property in
                     relation to the above-referenced mortgage loan.
               [...]
               5. A detailed copy of your last two (2) analyses of the escrow
                     account of the mortgage.



                                              -18-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 19 of 25 PageID: 19



            6. A copy of an accurate and up-to-date reinstatement quote
                and/or reinstatement letter showing the exact amount needed to
                cure any default or delinquency on the above-referenced loan
                as well as a date through which such amount is to remain good
                and valid.
            7. Each date upon which you received a loss mitigation
                application, whether complete or incomplete, from the
                Borrower regarding the Loan from January 10, 2014 to the
                present. Please note that, pursuant to 12 C.F.R. §
                1024.41(b)(1), a “complete loss mitigation application” is
                defined as “an application in connection with which a servicer
                has received all the information that the servicer requires from
                a borrower in evaluating applications for the loss mitigation
                options available to the borrower.
            8. A copy of any written correspondence that you sent to the
                Borrower pursuant to or otherwise in compliance with 12
                C.F.R. § 1024.41(b)(2)(i)(B) regarding the Loan from January
                10, 2014 to the present. In other words, please provide a copy
                of any written correspondence you sent to the Borrower
                notifying the Borrower as to whether any submitted loss
                mitigation application was complete or incomplete, and if
                incomplete, stating what documentation and/or information
                was necessary to complete such application.
            9. A copy of any written correspondence that you sent to the
                Borrower pursuant to or otherwise in compliance with 12
                C.F.R. § 1024.41(c)(1)(ii) regarding the Loan from January 10,
                2014 to the present. In other words, please provide a copy of
                any written correspondence you sent to the Borrower notifying
                the Borrower as to which loss mitigation options, if any, you
                would offer the Borrower on behalf of the owner or assignee of
                the mortgage.
            10. A copy of all trial period payment plans, loan modification
                agreements, or loss mitigation agreements otherwise that you
                have offered to the Borrower, regardless of whether they were
                accepted or rejected by the Borrower.
            11.     Each date upon which you received an executed loss
                mitigation agreement from the Borrower regarding the Loan
                from January 10, 2014 to the present.
            12. Each date upon which you received or otherwise came into
                possession of an appeal of loss mitigation eligibility from the
                Borrower regarding the Loan from January 10, 2014 to the
                present.
            13. A copy of any written correspondence that you sent to the
                Borrower pursuant to or otherwise in compliance with 12
                C.F.R. § 1024.41(h)(4) regarding the Loan from January 10,


                                           -19-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 20 of 25 PageID: 20



                   2014 to the present. In other words, provide a copy of any
                   written correspondence you sent to the Borrower stating your
                   determination of whether you would offer the Borrower a loss
                   mitigation option based upon an appeal of your denial of the
                   Borrower’s eligibility for any loss mitigation option

       104.    To date, Shellpoint has not sent, nor has Vander Vliet received any further notice

from Shellpoint containing or consisting of the information Shellpoint failed to provide in the

RFI Response, and more than thirty (30) business days have elapsed since July 15, 2019.

       105.    Shellpoint’s actions, in failing to provide proper written correspondence to

Vander Vliet in response to the RFI within thirty (30) business days of July 15, 2019, constitute a

willful violation of 12 C.F.R. § 1024.36(d).

       106.    Shellpoint’s actions are believed to be a part of a pattern and practice of behavior

in conscious disregard of Vander Vliet’s rights.

       107.    As a result of Shellpoint’s actions, Shellpoint is liable to Vander Vliet for

statutory damages and actual damages as a result of this violation as further described, ​supra,​ 12

U.S.C. § 2605(f)(1).

       108.    Additionally, Vander Vliet requests reasonable attorneys’ fees and costs incurred

in connection with this action. 12 U.S.C. § 2605(f)(3).

                          COUNT FIVE: AGAINST SHELLPOINT
                          VIOLATIONS OF 15 U.S.C. §§ 1692, ​et seq.

       109.    Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       110.    Vander Vliet is a “consumer” as he is a natural person and resident of Monmouth

County, New Jersey obligated or allegedly obligated to pay the Loan. 15 U.S.C. § 1692a(3).




                                                -20-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 21 of 25 PageID: 21



       111.    The Loan is a “debt” because it is an obligation or alleged obligation of Vander

Vliet to pay money arising out of a transaction primarily for personal, family, or household

purposes- Vander Vliet purchased the Home for his primary, principal residence. 15 U.S.C. §

1692a(5).

       112.    Shellpoint is a “debt collector” because it regularly collects or attempts to collect

on the Loan and other mortgage loans. 15 U.S.C. § 1692a(6).

       113.    Shellpoint’s actions in refusing to honor the TPP and scheduling Vander Vliet’s

foreclosure auction constitute false representations of the character, amount, or legal status of the

Loan. 15 U.S.C. § 1692e(2)(A).

       114.    Shellpoint’s actions in refusing to honor the TPP and scheduling Vander Vliet’s

foreclosure auction constitute the use of false representations or deceptive means to collect or

attempt to collect on the Loan. 15 U.S.C. § 1692e(10).

       115.    As a consequence of Shellpoint’s actions, Vander Vliet suffered actual damages,

specifically the loss of the TPP, additional past due amounts, fees, charges to the Loan, and

extreme emotional distress relating to Shellpoint’s failure to honor the TPP.

       116.    As a result of Shellpoint’s actions, Shellpoint is liable to Vander Vliet for actual

damages and statutory damages. 15 U.S.C. § 1692k(a)(1).

       117.    Additionally, Vander Vliet requests reasonable attorneys’ fees and costs incurred

in connection with this action. 15 U.S.C. § 1692k(a)(3).

                                  COUNT SIX: AGAINST BSI
                                  BREACH OF CONTRACT

       118.    Vander Vliet restates and incorporates all of his statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.



                                                -21-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 22 of 25 PageID: 22



       119.    The TPP is a contract between Vander Vliet and Shellpoint, and therefore the TPP

is also a contract between Vander Vliet and BSI. ​See Exhibits 2, 3, 4.​

       120.    Shellpoint breached the TPP by failing to properly process Vander Vliet’s

February 2019 TPP payment. ​See Exhibits 2, 3, 4.​

       121.    BSI now refuses to honor the TPP by instead advancing the foreclosure sale on

Vander Vliet’s home.

       122.    Vander Vliet dutifully performed his obligations pursuant to the TPP by timely

calling in and making his first TPP payment.​ See Exhibits 2, 3, 4​.

       123.    BSI has breached the contract in bad faith. This is evidenced by the fact that BSI

seeks to sell Vander Vliet’s home on September 30, 2019.

       124.    As pled, ​supra,​ Vander Vliet has been harmed by, and continues to suffer from

harm resulting from BSI’s breaches of the TPP by refusing to honor the terms of the agreement,

taking away an opportunity for Vander Vliet to obtain a permanent loan modification.

       125.    Vander Vliet was forced to retain counsel to aid in enforcing the agreement

reached under the TPP.

       126.    In addition, BSI’s intentional and outrageous conduct has caused Vander Vliet to

suffer extreme emotional distress driven by the fear that he might be forced to leave the Home,

which has resulted in loss of sleep, anxiety, depression, embarrassment, and other significant

emotional distress.

       127.    Vander Vliet’s extreme emotional distress is a foreseeable result of BSI’s

breaches of the TPP.




                                                -22-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 23 of 25 PageID: 23



       128.    As a result of BSI’s actions, BSI is liable to Vander Vliet for actual damages and

specific performance of the TPP.

                              COUNT SEVEN: AGAINST BSI
                          VIOLATIONS OF 15 U.S.C. §§ 1692, ​et seq.

       129.    Vander Vliet restates and incorporates all of her statements and allegations

contained in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       130.    Vander Vliet is a “consumer” as he is a natural person and resident of Monmouth

County, New Jersey obligated or allegedly obligated to pay the Loan. 15 U.S.C. § 1692a(3).

       131.    The Loan is a “debt” because it is an obligation or alleged obligation of Vander

Vliet to pay money arising out of a transaction primarily for personal, family, or household

purposes- Vander Vliet purchased the Home for his primary, principal residence. 15 U.S.C. §

1692a(5).

       132.    BSI is a “debt collector” because it regularly collects or attempts to collect on the

Loan and other mortgage loans. 15 U.S.C. § 1692a(6).

       133.    BSI’s actions in refusing to recognize the TPP and attempting to proceed with the

September 30, 2019 foreclosure auction constitute false representations of the character, amount,

or legal status of the Loan. 15 U.S.C. § 1692e(2)(A).

       134.    BSI’s actions in attempting to proceed with the September 30, 2019 foreclosure

auction constitute the use of false representations or deceptive means to collect or attempt to

collect on the Loan. 15 U.S.C. § 1692e(10).

       135.    As a consequence of BSI’s actions, Vander Vliet suffered actual damages,

specifically the loss of the TPP, additional past due amounts, fees, charges to the Loan, and

extreme emotional distress relating to BSI’s failure to honor the TPP.



                                                -23-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 24 of 25 PageID: 24



       136.    As a result of BSI’s actions, BSI is liable to Vander Vliet for actual damages and

statutory damages. 15 U.S.C. § 1692k(a)(1).

       137.    Additionally, Vander Vliet requests reasonable attorneys’ fees and costs incurred

in connection with this action. 15 U.S.C. § 1692k(a)(3).

                                   PRAYER FOR RELIEF

       WHEREFORE​, Plaintiff Christian Vander Vliet prays that this Court enter its order

granting judgment against Defendant Newrez, LLC d/b/a Shellpoint Mortgage Servicing for the

following:

       A.      Actual damages in an amount to be determined at trial for the allegations

               contained in all Counts;

       B.      Statutory damages of Two Thousand Dollars ($2,000.00) for the allegations

               contained in Count Four;

       C.      Statutory damages of One Thousand Dollars ($1,000.00) for the allegations

               contained in Count Five;

       D.      Treble damages as to Count Three;

       E.      Additional damages for Holloway’s extreme emotional distress as to Counts One

               and Three;

       F.      Reasonable attorneys’ fees and costs as to Counts Two through Five;

       G.      Specific performance as to Counts One and Two; and,

       H.      Such other relief which this Court may deem appropriate.




                                              -24-
Case 3:19-cv-18365-BRM-ZNQ Document 1 Filed 09/25/19 Page 25 of 25 PageID: 25



       WHEREFORE​, Plaintiff Christian Vander Vliet prays that this Court enter its order

granting judgment against Defendant Servis One, Inc., d/b/a BSI Financial Services, for the

following:

       A.     Actual damages in an amount to be determined at trial for the allegations

              contained in all Counts;

       B.     Statutory damages of One Thousand Dollars ($1,000.00) for the allegations

              contained in Count Seven;

       C.     Reasonable attorneys’ fees and costs as to Count Seven; and,

       D.     Such other relief which this Court may deem appropriate.

                                                    Respectfully submitted:

                                                    /s/ Javier L. Merino
                                                    Javier L. Merino
                                                    DannLaw
                                                    372 Kinderkamack Road, Suite 5
                                                    Westwood, NJ 07675
                                                    Telephone: (216) 373-0539
                                                    Facsimile: (216) 373-0536
                                                    notices@dannlaw.com
                                                    Counsel for Plaintiff Christian Vander Vliet




                                             -25-
